 622DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFDL Foods,Inc.andLocal 1218,United Food andCommercialWorkers,AFL-CIO, CLC. Case33-CA-783531 August 1987ORDERBY CHAIRMAN DOTSON AND MEMBERSSTEPHENS AND CRACRAFTOn 5 November 1986 the Charging Party filedan unfair labor practice charge alleging that theRespondent violated Section 8(a)(1) and (3) of theAct by discriminating against employees who par-ticipated in a strike by (1) failing to recall employ-eeswhom itallegeshave been permanently re-placed when vacancies have arisen; (2) failing toallow recalled employees to return to their previ-ous jobs; (3) assigning recalled employees to oner-ous, less desirable, most junior jobs; (4) eliminatingseniority rights of recalled employees; and (5) oth-erwise discriminatingagainst employees on their _return to work. As amended on 9 April 1987, theUnion's chargeallegesthat since about 18 August1986 the Respondent has discriminated in regard toterms and conditions of employment to discouragemembership in the Union by: (1) refusing to offerinitialjob vacancies created by the departure ofpermanent replacements, nonstriking employees, orpreviously reinstated strikers to unreinstated strik-ers or reinstated qualified strikers; (2) refusing toallow strikers reinstated to onerous, undesirablejobs to return to their prestrike jobs; and (3) deny-ing "full reinstatement" to strikers by eliminatingtheir accumulated prestrike seniority or other privi-leges.On that same date the Regional Directorissued a complaint which, in paragraphs 6(b) and(c), alleged the following:(b) Since on or about 18 October 1986 andcontinuing to date, Respondent has implement-ed a policy and procedure whereby job vacan-cies are posted for bidding by unit employeesemployed in the facility without offering suchvacant jobs to unreinstated former striking em-ployees who previously performed said jobs;Since on or about 18 October 1986, and con-tinuing to date, Respondent has implemented apolicy and procedure whereby job vacanciesare posted in the facility for bidding by unitemployees employed in the facility, without af-fording unreinstated former striking employeesan opportunity to bid on said job vacancies.On 26 May 1987 the Regional Director issued anotice of hearing that fixed the hearing for 13 July1987. On 9 July 1987 the Charging Party, during atelephone conversation with the Acting RegionalDirector, complained that the violations alleged inthe complaint deal only with unreinstated strikersand did not treat alleged violations regarding rein-stated strikers.On that same day, after counsel fortheGeneral Counsel communicated to the Re-spondent's counsel the reasons for his intention topostpone the hearing to consider the allegationsraised by the Union, the Acting Regional Directorissued an order postponing the hearing indefinitely.On 13 July 1987 the Charging Party filed a secondamended charge alleging discrimination against re-instated strikers by denying them their accumulatedprestrike seniority.On 22 July 1987 the Respondent moved the Re-gional Director to reconsider the order postponingthe hearing indefinitely or in the alternative towithdraw the complaint and dismiss the charge. On30 July 1987 the Regional Director denied the Re-spondent's motion. In his order the Regional Direc-tor held that the order postponing "issued upon theActing Regional Director's own motion, upon dis-covering that certain issues, previously encom-passedwithin the charge filed by the ChargingParty, had been neither considered by the GeneralCounsel nor withdrawn by the Charging Party."On 6 August 1987 the Respondent filed a requestfor special permission to appeal the ruling of theRegionalDirectorRespondent'smotion to reconsider order postponing hearing in-definitely or in the alternative to withdraw thecomplaint and dismiss the charge. On 13 August1987 counsel for the General Counsel filed a re-sponse in opposition to the Respondent's motion.On 21 August 1987 the General Counsel filed amotion to expedite the Board's ruling on the Re-spondent's special appeal, noting, inter alia, that theRegionalDirector had now issued an amendedcomplaint and was prepared to schedule a hearingon it.Having duly considered, this matter in light ofthe arguments raised by the Respondent and theGeneral Counsel, the Respondent's request for spe-cial permission to appeal is denied as the Respond-ent has not established that the Acting RegionalDirector has abused his discretion under Section102.16 of the Board's Rules and Regulations andStatements of Procedure.CHAIRMAN DOTSON, dissenting.Iwould direct the Regional Director to proceedforthwith with the hearing. I note that the post-ponement appears to have resulted from the Re-tionswithin the ambit of the original and firstamended charges. This does not appear to be acase of newly discovered evidence as it appears-285NLRB No. 84 FDL FOODS623that the Region initiated an investigation followingthe unilateral indefinite postponement of the hear-ing 2 days prior to the agreed-upon hearing date.The Practice and Procedure Committee of theAmerican Bar Association has, in the recent past,suggested that this Agency alter its rules and pro-cedures in this area so that, inter alia, requests forpostponement of initial hearing dates would not beruled on' by the Board's Regional offices. I agreewith thatsuggestion.LikeCeasar'swife, thisAgency should avoid even the appearance of irreg-ularitywhere the tactical advantages of postpone-ment are at issue.That requirement can be satisfiedby requiring all parties to the prospective litigationto make their case for a change in hearing date tothe Judge's Division.